Citation Nr: 0335826	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-16 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for disability of 
the right upper extremity.

2.  Entitlement to service connection for disability of 
the right lower extremity.

3.  Entitlement to service connection for eye disability.

4.  Entitlement to service connection for diabetes.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 
of the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1976 to July 1979 and from 
November 1989 to June 1993.  He also had service in the 
National Guard.  He served in Southwest Asia during the 
Persian Gulf War.  

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Sioux Falls, South Dakota.

The issues of entitlement to service connection for 
disability of the right upper extremity, disability of 
the right lower extremity, disability of the eye, and 
diabetes mellitus are the subjects of a remand at the end 
of this appeal.


FINDING OF FACT

The veteran's PTSD is associated with a SCUD missile 
explosion, which occurred during his service in the 
Persian Gulf War.




CONCLUSION OF LAW

The veteran's PTSD is the result of a stressor which 
occurred in service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.102, 
3.303, 3.304(f) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  That law 
redefined the obligations of the VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. 
§§ 5102, 5103, 5103A.  

In August 2001, the VA published final rules implementing 
the VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a)).  

By virtue of information sent to the veteran in the 
Statement of the Case (SOC); the Supplemental Statements 
of the Case (SSOC's); and in letters, dated in April 2001 
and May 2002, the veteran and his representative were 
notified of evidence necessary to substantiate his claims 
of entitlement to service connection for eye disability, 
diabetes, and PTSD.  Indeed, the April 2001 letter 
specifically notified the veteran of the enactment of the 
VCAA.  Those documents informed the veteran of the 
evidence and information VA would obtain for him, with 
specific references to such materials as government 
reports and medical records.  The RO also explained what 
information and evidence the veteran needed to provide.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
38 C.F.R. § 3.159(b)(1).  In its April 2001 and May 2002 
letters, the RO gave him 60 days to respond and informed 
him that if he did not do so, his claim would be decided 
based on the evidence of record.  

In September 2003, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated the 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal 
Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  However, the only claim resolved in this decision 
has been decided in favor of the veteran. 


II.  The Facts and Analysis

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, 
established that a particular disease or injury resulting 
in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Even if the disease at issue is 
initially diagnosed after the veteran's discharge from 
service, service connection may still be granted when all 
of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted 
for a particular disability, there must be competent 
evidence of current disability (generally, a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the 
criteria set forth in the Diagnostic and Statistical 
Manual of the American Psychiatric Association, 4th 
edition (DSM-IV); a link, established by medical 
evidence, between the current symptoms and an inservice 
stressor; and credible supporting evidence that the 
claimed inservice stressor actually occurred.  If the 
evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the conditions or hardships 
of the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the inservice 
stressor.  38 U.S.C.A. § 1154(b) (West 2002) and 38 
C.F.R. § 3.304(f); See Cohen v. Brown, 10 Vet. App. 128 
(1997). 

Verification of the associated stressor, however, does 
not require corroboration of every detail, including the 
appellant's actual personal participation.  Rather, the 
evidence may imply his personal exposure.  Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997); see also, Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  For a stressor to 
be sufficient for PTSD, it must meet two requirements: 

(1) A person must have been "exposed 
to a traumatic event" in which "the 
person experienced, witnessed, or was 
confronted with an event or events 
that involved actual or a threatened 
death or serious injury, or a threat 
to the physical integrity of self or 
others" and (2) "the person's 
response [must have] involved intense 
fear, helplessness, or horror.

Cohen, 10 Vet. App. at 141 (quoting DSM IV); Pentecost, 
16 Vet. App. at 127.

A review of the evidence discloses that since service, 
the veteran has received regular treatment for PTSD (see, 
e.g., VA outpatient records reflecting the veteran's 
treatment from January 1999 through January 2003 and 
reports and clinical records from T. L. P., reflecting 
the veteran's treatment for PTSD from May 1999 through 
November 2001).  To date, however, service connection has 
been denied for that disorder, primarily due to the fact 
that an associated stressor has not been verified.

The evidence shows that during the Persian Gulf War, the 
veteran was a food service apprentice assigned to 
Headquarters and Headquarters Troop, 4th Armored 
Squadron, 2nd Cavalry.  While it is true that he did not 
receive any official awards or decorations denoting 
combat, the unit history supplied by USASCRUR shows that 
all of the squadrons of the 2nd Armored Cavalry Regiment 
made contact with the enemy.  The evidence also suggests 
that he served with the 2nd Squadron, 4th Cavalry, during 
which time he was inducted into the regiment as a true 
SPURS MEMBER.  At his hearing in April 2000, the veteran 
testified that although SPURS membership was not an award 
officially recognized by the service department, it was a 
tradition for cavalry units and signified participation 
in combat.  

In any event, during an examination in April 1991 (the 
month after his return to the Continental United States), 
the veteran reported that while serving in the Persian 
Gulf War, he had witnessed a SCUD missile explosion.  He 
stated that he had had recurring thoughts and flashbacks 
about that event, as well as difficulty sleeping.  
Although he rejected an offer of consultation with the 
Mental Health Service, it was noted that his recurring 
thoughts were not idiopathic.  Indeed, since his 
separation from service, the veteran has periodically 
reported the occurrence of the missile explosion as a 
stressor, and it has been associated with his diagnosis 
of PTSD.  Under such circumstances, it is at least as 
likely as not that the veteran's PTSD is the result of 
service.  Accordingly, with resolution of all reasonable 
doubt in favor of the veteran, service connection is 
granted for that disorder.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for PTSD is granted.


REMAND

As noted above, the veteran also seeks entitlement to 
service connection for disability of the right upper 
extremity,disability of the right lower extremity, 
disability of the eye, and diabetes mellitus.

The veteran's service medical records show that from 
February 1990 through May 1993, he complained variously 
of pain and/or tingling and numbness in his right lower 
extremity and in his right upper extremity.  .  The 
impressions included epicondylitis, right upper extremity 
radiculopathy, right patellar tenosynovitis, and 
fasciitis of the right foot.  In April 1991, he 
reportedly sustained trauma to the back and right upper 
extremity, when heavy boxes fell on him.  The impression 
was nerve impingement of C5-C6.  In September 1992, he 
fell off a mobile kitchen trailer and landed on his right 
side.  He sustained multiple soft tissue contusions.  

Since service, the veteran has been treated by the VA for 
complaints of weakness in his right upper and lower 
extremities (see report of veteran's hospitalization by 
the VA from January to February 1999.  A neurologic 
consultant stated that such weakness was atypical for a 
stroke or transient ischemic attack and questioned the 
possibility of somatization.  Further work-up was 
recommended.  In March 1999, the veteran was again 
treated for complaints of tingling in his right hand and 
fingers.  

During his hearing at the RO in April 2000, the veteran 
testified that in April or May 2000, he was scheduled for 
a neurologic consultation at the Sioux Falls VAMC with 
respect to his complaints of right sided tingling and 
numbness.  Later in April 2000, the RO requested that the 
veteran provide a copy of the report of his neurologic 
consultation.  To date, a report of that consultation has 
not been associated with the claims folder.  It does not 
appear, however, that the Sioux Falls VAMC has been 
requested to furnish a copy of that report.  

To date, the veteran has not had a VA examination to 
determine the nature, extent, and etiology of any 
disability associated with his complaints of pain, 
tingling, and numbness in his right upper and lower 
extremities.  

During the pendency of the appeal, the VA promulgated 
regulations which permitted the Board to obtain evidence, 
clarify the evidence, cure procedural defect, or perform 
any other action essential for a proper appellate 
decision in any appeal properly before it without having 
to remand the appeal to the RO.  67 Fed. Reg. 3099-3100 
(Jan. 23, 2002) (codified at 38 C.F.R. §§ 19.9, 19.31, 
20.903, 20.1304 (2002)).  On May 1, 2003, the Federal 
Circuit invalidated, in part, those regulations.  
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F.3rd 1339 (2003).  That decision was 
similar to that subsequently issued in Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003). 

In February 2003, the RO received VA medical records 
reflecting the veteran's treatment from January 1999 
through January 2003.  The RO then forwarded those 
records to the Board where they were received in May 
2003.  Such records are potentially relevant to but have 
not yet been reviewed in association with the veteran's 
claims of entitlement to service connection for 
disability of the right upper and lower extremities. 

In light of the foregoing, this case is REMANDED to the 
RO for the following actions:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
as well as the recent decisions in 
DAV v. Secretary of Veterans Affairs 
and PVA v. Secretary of Veterans 
Affairs and any other applicable 
legal precedent.  This must include, 
but is not limited to, written notice 
of the evidence, if any, the veteran 
is expected to provide in support of 
the claim and the evidence, if any, 
that the VA will obtain for him.  See 
Quartuccio.  

2.  Review the medical records 
received by the Board in May 2003.

3.  Request that the Sioux Falls VAMC 
furnish a copy of the report of the 
veteran's neurologic consultation, 
scheduled for April or May 2000.  A 
failure to reply or a negative 
response to any request must be 
associated with the claims folder.

4.  When the actions in paragraphs 1, 
2, and 3 have been completed, 
schedule the veteran for orthopedic 
and neurologic examinations to 
determine the nature, etiology, and 
extent of any disability of the right 
upper extremity and/or right lower 
extremity found to be present.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available 
to each examiner for review, and each 
examiner must verify that the claims 
folder has, in fact, be reviewed.  If 
disability of the right upper 
extremity and/or the right lower 
extremity is found, the examiner must 
identify and explain the elements 
supporting the diagnosis.  The 
examiner must also render an opinion 
as to whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) that such disability is the 
result of any event in service, 
including, but not limited to, the 
veteran's various diagnoses of 
epicondylitis, right upper extremity 
radiculopathy, right patellar 
tenosynovitis, fasciitis of the right 
foot, and/or nerve impingement of C5-
C6.  The rationale for all opinions 
must be set forth in writing.

4.  When the foregoing actions are 
completed, the RO must undertake any 
indicated development and then 
readjudicate the issues of 
entitlement to service connection for 
disability of the right upper 
extremity and for disability of the 
right lower extremity.  If the 
benefits sought on appeal are not 
granted to the veteran's 
satisfaction, he and his 
representative must be furnished an 
SSOC and afforded an opportunity to 
respond.  Thereafter, if in order, 
the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of the 
remanded issues.  It must be emphasized, however, that 
the veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



